DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “The Office Action alleges that Voss discloses elements of claim 1, specifically analogizing the "air supply mechanism 12," and "distal end 22," "annular protrusion 26," of Voss to the "air output," "nozzle," and "lip," as claimed (Action, pp. 2-3). However, Voss does not teach, disclose, or suggest "a lip extending radially from the nozzle and configured to be received inside of a port of the inflatable device to retain the nozzle in the port of the inflatable device," as recited in amended independent claim 1 (emphasis added). Voss discloses "a convection blanket for warming person lying thereon" (Abstract), where the blanket includes a "[h]ose 14 may be connected to inlet port 18 by any convenient means, such as a drawstring 24 or elastic band which is attached to the circumferential perimeter of inlet port 18" (col. 3, Ins. 31-33). Voss further discloses that "[t]he distal end 22 of hose 14 may be supplied with an annular protrusion 26 to better secure hose 14 within port 18" and states that "[t]he particular means employed to connect hose 14 to inlet port 18 is not critical" (col. 3, Ins. 36-40). Voss then clarifies that "the use of special fittings attached to inlet port 18 is deemed undesirable" (col. 3, Ins. 44-45). However, Voss fails to teach or disclose that the "annular protrusion 26," which the Office Action analogized to the claimed "lip," is received within the "port 18" or any other orifice within the blanket. In fact, Voss teaches away from such a configuration as it very clearly states that "special fittings" are "undesirable."”
within the port. Within, meaning, inside the port, meaning that the annular protrusion goes inside the port to secure the port around the hose. Furthermore, keeping the annular protrusion on the outside of the port would in no way secure the hose inside the port as discussed by Voss. Thus Examiner does not find this argument persuasive, and finds that Voss does in fact teach the lip (annular protrusion 26) being secured within the port as is now claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Patent 4867230) in view of Sanders (US Patent Application Publication 20100290931).
Regarding claim1, Voss teaches a system for use with an inflatable device comprising: an air output (Figure 1; 12); and a nozzle (Figure 1; at 22) at a distal end of the air output, wherein the nozzle comprises a lip (Figure 1; 26) extending radially from the nozzle and configured to be received inside of a port of the inflatable device to retain the nozzle in a port of the inflatable device (Column 3; lines 31-41). Voss does not teach the lip having a non-circular shape around the nozzle. Sanders teaches the lip having a non-circular shape around the nozzle (Figure 3c; 305). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s 
Regarding claim 2, Voss does not teach the lip comprises an oblong shape. Sanders teaches the lip comprises an oblong shape (Figure 3c; 305). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 3, Voss does not teach the lip is formed by at least one flange extending radially from the nozzle. Sanders teaches the lip is formed by at least one flange extending radially from the nozzle (Figure 3c; 305 (and nozzle under cover 315)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim4, Voss does not teach the lip is formed by two flanges extending radially from opposing sides of the nozzle. Sanders teaches the lip is formed by two flanges extending radially from opposing sides of the nozzle (Figure 3c; 305 (and nozzle under cover 315)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’ s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
 Regarding claim5, Voss does not teach the lip is formed by the two flanges on opposing sides of the nozzle and at least one connecting portion coupled between the two flanges, the connecting portion having a smaller radial diameter around the nozzle than the flanges. Sanders teaches the lip is formed by the two flanges on opposing sides of the nozzle (Figure 3c; 305 (top and bottom) and at least one connecting portion (Figure 3c; the connecting portions can be seen 
Regarding claim 6, Voss does not teach the lip is formed by the two flanges on opposing sides of the nozzle, a first connecting portion coupled between the two flanges on a first side of the nozzle, and a second connecting portion coupled between the two flanges on a second side of the nozzle, the connecting portions having a smaller radial diameter around the nozzle than the flanges. Sanders teaches the lip is formed by the two flanges (Figure 3c; 305 (top and bottom) on opposing sides of the nozzle, a first connecting portion (Figure 3c; the connecting portions can be seen between the two flanges around and under the cover, see also Figure 3b) coupled between the two flanges on a first side of the nozzle, and a second connecting portion (Figure 3c; the connecting portions can be seen between the two flanges around and under the cover, see also Figure 3b) coupled between the two flanges on a second side of the nozzle, the connecting portions having a smaller radial diameter around the nozzle than the flanges. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 8, Voss teaches the inflatable device, wherein the inflatable device comprises: an inflatable body formed by atop sheet (Figure 1; at 28) and a bottom sheet  (Figure 1; at 34) disposed beneath the top sheet to define a cavity configured to be inflated such that the top sheet forms a top wall of the cavity and the bottom sheet forms a bottom wall of the cavity; at least one port (Figure 1; at 18) having a port opening in fluid communication with the 
 Regarding claim 11, Voss teaches the air output is an air pump (Figure 1; 12) having a hose (Figure 1; 14) extending from the air pump, and wherein the nozzle (Figure 1; 22) is at a distal end of the hose. 
Regarding claim 12, Voss teaches a patient positioning system comprising: an inflatable device comprising: at least one port (Figure 1; 18) having a port opening in fluid communication with a cavity to be inflated (Figure 1; cavity between 28 and 34 as shown) and configured to provide inputted air for inflating the cavity; and an air output (Figure 1; 12) comprising a nozzle (Figure 1; 18) at a distal end of the air output, wherein the nozzle comprises a lip (Figure 1; 26) extending radially from the nozzle and configured to be received within the port to retain the nozzle in the port of the inflatable device (Column 3; lines 31-41), and wherein the at least one port comprises an elastic member (Column 3; lines 31-41 “Hose 14 may be connected to inlet port 18 by any convenient means, such as a drawstring 24 or elastic band”) for adjusting a size of the port opening and is configured to engage with the lip of the air output. Voss does not teach the lip having a non- circular shape around the nozzle. Sanders teaches the lip having a non-circular shape around the nozzle (Figure 3c; 305). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 13, Voss does not teach the lip comprises an oblong shape. Sanders teaches the lip comprises an oblong shape (Figure 3c; 305). It would have been obvious to one 
Regarding claim 14, Voss does not teach the lip is formed by at least one flange extending radially from the nozzle. Sanders teaches the lip is formed by at least one flange extending radially from the nozzle (Figure 3c; 305 (and nozzle under cover 315)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 15, Voss does not teach the lip is formed by two flanges extending radially from opposing sides of the nozzle. Sanders teaches the lip is formed by two flanges extending radially from opposing sides of the nozzle (Figure 3c; 305 (and nozzle under cover 315)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’ s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
 Regarding claim 16, Voss does not teach the lip is formed by the two flanges on opposing sides of the nozzle and at least one connecting portion coupled between the two flanges, the connecting portion having a smaller radial diameter around the nozzle than the flanges. Sanders teaches the lip is formed by the two flanges on opposing sides of the nozzle (Figure 3c; 305 (top and bottom) and at least one connecting portion (Figure 3c; the connecting portions can be seen between the two flanges around and under the cover, see also Figure 3b) coupled between the two flanges, the connecting portion having a smaller radial diameter around the nozzle than the flanges. It would have been obvious to one of ordinary skill in the art 
Regarding claim 17, Voss does not teach the lip is formed by the two flanges on opposing sides of the nozzle, a first connecting portion coupled between the two flanges on a first side of the nozzle, and a second connecting portion coupled between the two flanges on a second side of the nozzle, the connecting portions having a smaller radial diameter around the nozzle than the flanges. Sanders teaches the lip is formed by the two flanges (Figure 3c; 305 (top and bottom) on opposing sides of the nozzle, a first connecting portion (Figure 3c; the connecting portions can be seen between the two flanges around and under the cover, see also Figure 3b) coupled between the two flanges on a first side of the nozzle, and a second connecting portion (Figure 3c; the connecting portions can be seen between the two flanges around and under the cover, see also Figure 3b) coupled between the two flanges on a second side of the nozzle, the connecting portions having a smaller radial diameter around the nozzle than the flanges. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 19, Voss teaches a method of using an inflatable device for turning and positioning a person on a support surface, comprising: placing above a supporting surface an inflatable device (Figure 1; 10) comprising at least one port (Figure 1; 18) having a port opening in fluid communication with a cavity (Figure 1; cavity between 28 and 34 as shown) to be inflated and configured to provide inputted air for inflating the cavity; and placing a patient above the inflatable device; adjusting the port opening to receive a nozzle (Figure 1; 22) of an air output (Figure 1; 12), wherein the nozzle comprises a lip (Figure 1; 26) extending radially from the nozzle and configured to be received within the port opening to retain the nozzle in the port 
Regarding claim 20, Voss teaches using the device to change a position of the patient on the support surface (Figure 1, the device may be inflated and deflated thus changing the position of the person on the support surface).
Claim 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Patent 4867230) in view of Sanders (US Patent Application Publication 20100290931) further in view of Schulte (US Patent 6347642). 
Regarding claim 7, Voss does not teach the lip is removable from the nozzle. Schulte teaches the lip is removable from the nozzle (Figure 2 shows an adapter with a lip (see 8, 9, 10) which can be removed from the air hose through slot 13). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be a removable adapter in order to allow different connections to different inflatable devices. 
Regarding claim 18, Voss does not teach the lip is removable from the nozzle. Schulte teaches the lip is removable from the nozzle (Figure 2 shows an adapter with a lip (see 8, 9, 10) which can be removed from the air hose through slot 13). It would have been obvious to one of .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Patent 4867230) in view of Sanders (US Patent Application Publication 20100290931) further in view of Lewis (US Patent 10092470). 
Regarding claim 9, Voss does not teach the port further comprises at least one side handle connected adjacent the port opening. Lewis teaches the port further comprises at least one side handle connected adjacent the port opening (Figure 2a; handle 2150 bottom left is adjacent the port opening (at 2106)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the device of Voss to include a handle next to the port in order to easily move the device.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Patent 4867230) in view of Sanders (US Patent Application Publication 20100290931) further in view of Fairburn (US Patent Application Publication 20150040326). 
Regarding claim 10, Voss does not teach the inflatable device further comprises at least one port sock, wherein the at least one port sock comprises a first open end coupled to the inflatable body in fluid communication with the cavity and a second open end at an extended position away from the inflatable body, wherein the at least one port is located at the second open end of the at least one port sock. Fairburn teaches the inflatable device further comprises at least one port sock (Figure 1a; the portion between where 108 is marked and 100), wherein the at least one port sock comprises a first open end coupled to the inflatable body in fluid communication with the cavity (Figure 1a; the end of 108 attached to the inflatable body 100 (left/back end)) and a second open end (Figure 1a; the end of 108 coupled to 106 (the right/front end) at an extended position away from the inflatable body, wherein the at least one 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673